                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 FRIENDS OF ANIMALS, a non-profit
 corporation;
                                                      No. 3:20-cv-01312-AWT
 and

 LAST CHANCE FOR ANIMALS, a non-
 profit corporation;

 Plaintiffs,
                                                      PLAINTIFFS’ REPLY BRIEF IN
 v.                                                   SUPPORT OF MOTION TO
                                                      VOLUNTARILY DISMISS ALL CLAIMS
 GINA RAIMONDO, in her official capacity              WITH PREJUDICE
 as Secretary of Commerce;

 and

 NATIONAL MARINE FISHERIES
 SERVICE, an agency within the United                 July 6, 2021
 States Department of Commerce;

 Defendants,

 and

 SEA RESEARCH FOUNDATION, INC.

 Defendant-Intervenor
       Plaintiffs were incredulous that Mystic forced them to bring a Motion to Dismiss in the

first place and they are even more baffled after Mystic filed its response to that Motion. In its

response, Mystic asserts that it “does not oppose an unqualified dismissal of this case with

prejudice.” Mystic Br. at 1 (emphasis in original). That is exactly what Plaintiffs offered Mystic

with a stipulation of dismissal with prejudice. See ECF 82-4. Since Federal Defendants do not

oppose Plaintiffs’ Motion, it is obvious that Federal Defendants would have been willing to

stipulate to a dismissal with prejudice. Mystic simply wasted the Court’s and the parties’ time

and resources by refusing to agree to a stipulation of dismissal for no justifiable reason.


                                                  1
       Plaintiffs did explain to Defendants (and the Court in their initial brief) that the case

being moot is the reason why Plaintiffs are now seeking a dismissal. But Plaintiffs never insisted

that Defendants concede that the case was moot, and Mystic never asked for a dismissal with

such conditions. Instead, as Plaintiffs detailed in their opening brief, Mystic inexplicably tried to

get Plaintiffs to agree not to make certain challenges to a hypothetical future permit. See ECF 82-

1 at 3-4. Notably, Mystic makes no attempt to defend these improper demands in its brief.

       Having inexplicably rejected a stipulation of dismissal with prejudice, Mystic perhaps

belatedly realizes its error. If the Court agrees that this case is moot—and as Plaintiffs will

explain below, Mystic’s claims to the contrary are baseless—then the Court has every right to

dismiss this case without prejudice. Although Mystic cites no clear authority for the proposition,

Mystic believes that if the case is moot, the Court must dismiss the case without prejudice. See

Mystic Br. at 3 (arguing that “dismissal of a case as moot is inherently without prejudice”).

       Mystic fails to address any of the comparable cases cited by Plaintiffs which explain why

this case is moot. Opening Br. at 5-8. Rather, Mystic somewhat disingenuously asserts that “the

claims asserted by Plaintiffs regarding care for, research with, and display of the belugas after

they are at Mystic remain live and are not moot.” Mystic Br. at 4. Yet Plaintiffs asserted no such

claims. Plaintiffs asserted only two causes of action: a claim that the Permit violated the MMPA

and a claim that the Permit violated NEPA. Both claims sought the vacatur of the Permit to

prevent the import of the belugas. See ECF 54 at ¶ 11.

       While Mystic concedes that “the relief Plaintiffs most desired” is no longer available, it

contends that there is still meaningful relief available to Plaintiffs. Mystic Br. at 5. Mystic’s

claims do not withstand scrutiny. First, Plaintiffs never asked that the Court “requir[e] that

Mystic separate the belugas by gender when follicles reach a diameter of 1.0 cm.” Indeed, no

mention of separation of the belugas appears in the Amended Complaint. See ECF 54. Plaintiffs

likewise did not ask the Court to “vacat[e] the portion of the permit authorizing scientific

research.” It is absurd for Mystic to suggest that Plaintiffs’ objection to the Permit related to the

                                                  2
specifics of the research; Plaintiffs’ objection was that Mystic was using research as a pretext to

import the belugas. See ECF 61-1 at 1-2. Finally, Plaintiffs never so much as implied that they

merely sought vacatur of that “portion of the Permit authorizing incidental public display.”

Rather, Plaintiffs argued—and continue to believe—that the public display envisioned by Mystic

was in no way “incidental” and therefore should have precluded the granting of a scientific

research permit in these circumstances. See ECF 68 at 17 (“Mystic’s primary purpose in

acquiring these belugas is to display them, which should bar it from receiving a scientific

research permit to import them.”). Moreover, Mystic has already claimed in the course of its

application and this litigation that housing the belugas in areas not visible to the public would be

“unavoidable,” ECF 62-4 at 22, and it fails to explain how the Court could prevent their public

display at this point. In sum, there are no forms of meaningful relief available to Plaintiffs after

Mystic chose to import the belugas, and Mystic’s arguments to the contrary are unavailing.

       If for any reason the Court determines that Plaintiffs’ claims are not moot, then dismissal

with prejudice is appropriate as conceded by Mystic and the Federal Defendants and for all of the

reasons previously explained by Plaintiffs.

                                                       Respectfully submitted,

                                                       /s/ Stephen R. Hernick
                                                       Stephen R. Hernick (phv10846)
                                                       Friends of Animals, Wildlife Law Program
                                                       7500 E. Arapahoe Rd., Suite 385
                                                       Centennial, CO 80112
                                                       Tel: 720-749-7791
                                                       Fax: 888-236-3303
                                                       SHernick@friendsofanimals.org

                                                       Jessica Rubin (Bar No. ct13768)
                                                       Director of Legal Practice and Animal Law
                                                       Clinic
                                                       University of Connecticut School of Law
                                                       55 Elizabeth Street
                                                       Hartford, CT 06105
                                                       Tel: (860) 570-5209
                                                       Fax: (860) 570-5366
                                                  3
    Jessica.rubin@uconn.edu

    Attorneys for Plaintiff Friends of Animals

    /s/ David A. Ball
    David A. Ball (Bar No. ct10154)
    Cohen and Wolf, P.C.
    1115 Broad Street
    Bridgeport, CT 06604
    Tel: (203) 337-4134
    Fax: (203) 337-5534
    dball@cohenandwolf.com

    Attorney for Plaintiff Last Chance for
    Animals




4
